No.   81-271

                    I N THE SUPREME COURT OF THE STATE O M N A A
                                                        F O T N

                                               1981




HILMER D.     WEYLER,

                   P l a i n t i f f and Respondent,



ROY KAUFMAN, RALPH KAUFMAN,
GEORGE KAUFMAN, e t a l . ,

                   Defendants and A p p e l l a n t s .




Appeal from:       D i s t r i c t Court of t h e Fourteenth J u d i c i a l D i s t r i c t ,
                   I n a n d f o r t h e County o f Golden V a l l e y , The Honor-
                   a b l e Nat A l l e n , J u d g e p r e s i d i n g .


C o u n s e l o f Record:

       For Appellants:

                   P e d e r s e n , Herndon, H a r p e r , Munro & Hartman,
                   B i l l i n g s , Montana
                   Herman & Mohr, L a u r e l , Montana


       F o r Respondent:

                   Ask & P r a t t , Roundup, Montana




                                         Submitted on B r i e f s :      November 2 5 , 1 9 8 1

                                                           Decided ;       DEC 3 0
Mr. C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n of t h e
Court.
            H i l m e r Weyler i n i t i a t e d t h i s a c t i o n i n t h e D i s t r i c t C o u r t ,

G o l d e n V a l l e y C o u n t y , t o r e c o v e r t h e b a l a n c e d u e and damages
a r i s i n g o u t of a farming c o n t r a c t .             J u d g m e n t was e n t e r e d f o r

W e y l e r a g a i n s t t h e Kaufman b r o t h e r s i n t h e amount o f $ 6 , 3 0 7 . 3 0 ,

p l u s c o s t s and a t t o r n e y f e e s .       The Kaufmans a p p e a l .
            The Kaufmans own o n e f a r m i n G o l d e n V a l l e y County n e a r

L a v i n a , M o n t a n a , and a n o t h e r farm n e a r L a u r e l , Montana.              During

t h e summer o f 1 9 7 8 , t h e Kaufmans r e q u i r e d a s s i s t a n c e i n con-
v e r t i n g g r a z i n g l a n d to seeded farm ground on t h e Golden V a l l e y

place.       W e y l e r , a n i n d e p e n d e n t c o n t r a c t f a r m e r , was h i r e d f o r t h e

d i s c i n g j o b s a t t h e r a t e o f $51.27 p e r h o u r .              The d i s c i n g was
c o m p l e t e d i n J u n e and i n A u g u s t , and W e y l e r was p r o m p t l y p a i d f o r
h i s work.

            On j u l y 26 and 27 , 1 9 7 8 , W e y l e r and t h e ~ a u f m a n se n t e r e d
i n t o an oral c o n t r a c t f o r t h e s e e d i n g of t h e Golden V a l l e y farm.

W e y l e r w a s t o f u r n i s h h i s own d r i l l s , and to s e e d t h e f a r m a t t h e

r a t e o f $4.00 p e r acre.              The s t a r t i n g d a t e was t o be A u g u s t 2 5 ,
1 9 7 8 , and t h e c o m p l e t i o n d a t e S e p t e m b e r 20, 1 9 7 8 .        Weyler
t e s t i f i e d he a d v i s e d t h e Kaufmans t h a t h e would need a n a d v a n c e

p a y m e n t i n o r d e r t o meet t h e $ 9 , 0 0 0 down payment on t h e d r i l l s h e
was p u r c h a s i n g .    W e y l e r t e s t i f i e d t h a t i n A u g u s t when h e

a p p r o a c h e d t h e Kaufmans f o r t h e a d v a n c e and t h e y r e f u s e d , h e t o l d
them he would h a v e to f i n i s h a n o t h e r j o b i n o r d e r to g e t t h e
money f o r t h e d r i l l s .         A s a r e s u l t of      t h i s and o t h e r d e l a y s , t h e
s e e d i n g was s t a r t e d o n S e p t e m b e r 1 0 and c o m p l e t e d o n O c t o b e r 6 .

W e y l e r s e e d e d 4690 a c r e s a t $4.00 p e r acre and f o r a t o t a l
c o n t r a c t p r i c e of $18,760.            The Kaufmans made p a y m e n t s t o t a l i n g
$ 1 4 , 0 0 0 , b u t r e f u s e d t o p a y t h e b a l a n c e c l a i m i n g t h e y were n o t
s a t i s f i e d w i t h t h e work.
            P r i o r to s e e d i n g , W e y l e r s p o t - d i s c e d   one of t h e f i e l d s

w h i c h had a r e a s o f h e a v y s a g e b r u s h .         H e b i l l e d t h e Kaufmans f o r

t h i s work a t $ 6 2 7 . 3 0 ,      b u t t h e y r e f u s e d to p a y b e c a u s e t h e y main-
tained the spot discing was included i n the seeding c o n t r a c t .
            W e y l e r demanded payment on t h e s e e d i n g c o n t r a c t s e v e r a l
times, t h e n f i l e d a l i e n a g a i n s t t h e G o l d e n V a l l e y p r o p e r t y and

commenced t h i s a c t i o n .         The Kaufmans a l l e g e d t h a t W e y l e r impro-
p e r l y p e r f o r m e d t h e s e e d i n g and c a u s e d a p o o r c r o p y i e l d , and
counter-claimed           f o r damages o f $ 8 5 , 0 0 0 d u e to c r o p l o s s and f o r

damages o f $600,000 d u e t o t h e f i l i n g of t h e l i e n .
            Following t r i a l , t h e District Court entered its f i n d i n g s ,

c o n c l u s i o n s and j u d g m e n t , a w a r d i n g W e y l e r damages f o r t h e b a l a n c e
d u e on t h e s e e d i n g c o n t r a c t i n t h e amount o f $ 4 , 7 6 0 p l u s i n t e r e s t ,
f o r t h e s p o t d i s c i n g i n t h e amount o f $ 6 2 7 . 3 0 ,              for consequential

d a m a g e s o f $920 d u e t o t h e i n a b i l i t y o f t h e p l a i n t i f f t o p e r f o r m

w i n t e r m a i n t e n a n c e on h i s e q u i p m e n t , and f o r costs and a t t o r n e y
fees.       The c o u r t f u r t h e r f o u n d t h a t t h e Kaufmans s u s t a i n e d n o
d a m a g e s as a r e s u l t o f t h e p l a i n t i f f     I   s   f a r m i n g and t h a t t h e

Kaufmans f a i l e d t o p r e s e n t e v i d e n c e o n t h e i r claim f o r damages
due to t h e f i l i n g of t h e l i e n .
            The i s s u e o n r e v i e w is w h e t h e r t h e e v i d e n c e was s u f f i c i e n t

t o s u p p o r t t h e f i n d i n g s and c o n c l u s i o n s o f t h e D i s t r i c t C o u r t
w i t h r e g a r d t o t h e p e r f o r m a n c e o f t h e c o n t r a c t , t h e damages and

t h e counterclaim.

            The g e n e r a l r u l e is t h a t t h e f i n d i n g s and c o n c l u s i o n s w i l l
n o t be s e t a s i d e i f s u p p o r t e d b y s u b s t a n t i a l e v i d e n c e and b y t h e

law.      E v i d e n c e w i l l be viewed i n t h e l i g h t most f a v o r a b l e t o t h e
p r e v a i l i n g p a r t y and t h e j u d g m e n t o f t h e t r i a l c o u r t w i l l be p r e -
sumed c o r r e c t u n l e s s it is c l e a r l y e r r o n e o u s .             Rule 5 2 ( a ) ,

M.R.Civ.P.;         T o e c k e s v. B a k e r ( 1 9 8 0 ) ,             Mont   .       , 6 1 1 P.2d 6 0 9 ,
37 S t . R e p .   948.
            The Kaufmans c o n t e n d t h a t t h e e v i d e n c e w a s n o t s u f f i c i e n t
t o s u p p o r t t h e f i n d i n g t h a t Weyler f u l l y performed t h e s e e d i n g

c o n t r a c t and was e n t i t l e d t o f u l l p a y m e n t .           S p e c i f i c a l l y they
a r g u e t h a t Weyler f a i l e d t o p e r f o r m b y S e p t e m b e r 20, t h e a g r e e d

c o m p l e t i o n d a t e , and f u r t h e r t h a t h i s f a i l u r e to t i m e l y p e r f o r m
c a u s e d them e x t e n s i v e l o s s d u e t o p o o r c r o p y i e l d .         In addition

t h e Kaufmans c l a i m e d W e y l e r ' s p e r f o r m a n c e was u n s a t i s f a c t o r y .
            P r i o r to e n t e r i n g i n t o t h e c o n t r a c t , t h e p a r t i e s d i s c u s s e d

t h e d e t a i l s o f t h e j o b i n c l u d i n g t h e e q u i p m e n t to be u s e d , t h e
d e p t h o f t h e s e e d p l a c e m e n t , t h e s t a r t i n g d a t e of A u g u s t 2 5 ,

t h e c o m p l e t i o n d a t e o f S e p t e m b e r 2 0 , and t h e r a t e .        By t e l e p h o n e

o n J u l y 27, 1 9 7 8 , G e o r g e Kaufman t o l d W e y l e r t o go a h e a d w i t h t h e
job.      Weyler t e s t i f i e d :

           "    ...         And I s a i d f i n e , and I was r e a l l y h a p p y
           a b o u t it. I j u s t s a i d t h e o n l y c o n d i t i o n t h a t I
           was--the o n l y c o n d i t i o n I s a i d was i n o r d e r to
           meet t h e time f r a m e w e t a l k e d a b o u t it was g o i n g
           t o be i m p e r a t i v e t h a t I g e t some h e l p o n t h e
           $ 9 , 0 0 0 . 0 0 down payment o n t h e d r i l l s . And
           G e o r g e s a i d w e l l I t h i n k w e c a n work s o m e t h i n g
           o u t on t h a t . "

G e o r g e Kaufman d e n i e d t h a t W e y l e r t o l d him h e needed a n a d v a n c e
i n o r d e r t o a c q u i r e t h e d r i l l s , a l t h o u g h h e a d m i t s knowing t h a t
W e y l e r d i d n o t h a v e h i s own d r i l l s .
                      n o t t h e f u n c t i o n of t h i s Court               r e s o l v e con£ l i c t s

i n the evidence.              The D i s t r i c t C o u r t h a s t h e a d v a n t a g e of
o b s e r v i n g t h e d e m e a n o r and c r e d i b i l i t y o f t h e w i t n e s s e s .    The
t r i a l c o u r t h a s r e s o l v e d t h i s c o n f l i c t i n f a v o r of W e y l e r and

t h i s f i n d i n g is s u p p o r t e d b y s u b s t a n t i a l e v i d e n c e .   Weyler
a c c e p t e d t h e Kaufmanst o f f e r on t h e c o n d i t i o n t h a t h e g e t some
a s s i s t a n c e from them o n t h e down p a y m e n t .              George Kaufman mani-
f e s t e d h i s a s s e n t to t h a t c o n d i t i o n .     The o r a l c o n t r a c t t h u s con-
tained a condition precedent;                       i.e.    a c o n d i t i o n which had t o be

p e r f o r m e d b e f o r e W e y l e r was a b s o l u t e l y bound to t h e s p e c i f i e d

time f r a m e .      S e c t i o n 28-1-403,        MCA.      When t h e c o n d i t i o n was n o t
p e r f o r m e d b y t h e Kaufmans , W e y l e r w a s r e l i e v e d o f h i s o b l i g a t i o n
t o meet t h e s p e c i f i e d d a t e s o f p e r f o r m a n c e .       Roy Kaufman a d m i t t e d

t h a t t h e y g a v e W e y l e r a n e x t e n s i o n on t h e s t a r t i n g d a t e .       Once
W e y l e r w a s no l o n g e r bound t o t h e s p e c i f i e d d a t e s , t h e c o n t r a c t
was t o be p e r f o r m e d w i t h i n a r e a s o n a b l e t i m e .         S e c t i o n 28-3-601,

MCA.
            The Kaufmans o n a p p e a l d i s a g r e e w i t h t h e f i n d i n g o f t h e
D i s t r i c t C o u r t t h a t t h e b a l a n c e d u e o n t h e c o n t r a c t was $ 1 8 , 7 6 0 .

Y e t b o t h G e o r g e Kaufman and Roy Kaufman t e s t i f i e d t h a t W e y l e r had

s e e d e d 4690 acres a t $4.00 p e r a c r e .                 An i n i t i a l estimate o f 4 5 0 0
a c r e s was a g r e e d upon b y t h e p a r t i e s p e n d i n g f i n a l m e a s u r e m e n t ,

b u t t h e o f f i c i a l m e a s u r e m e n t was 4690 acres.              Subtracting
p a y m e n t s o f $ 1 4 , 0 0 0 made o n t h e c o n t r a c t from t h e t o t a l c o n t r a c t
p r i c e of $18,760,          t h e b a l a n c e due w a s $4,760.             The t r i a l c o u r t

p r o p e r l y e n t e r e d judgment f o r t h i s amount.

            The b u l k o f t h e e v i d e n c e a t t r i a l c o n c e r n e d t h e m a n n e r i n
w h i c h t h e s e e d i n g was p e r f o r m e d and t h e y i e l d o f w i n t e r w h e a t

h a r v e s t e d b y t h e Kaufmans t h e f o l l o w i n g summer.                 The Kaufmans
a t t e m p t e d t o p r o v e t h a t W e y l e r p e r f o r m e d u n s a t i s f a c t o r i l y and
t h a t t h e i r l o w y i e l d was a d i r e c t r e s u l t o f h i s f a u l t y
performance.            The t r i a l c o u r t f o u n d t h a t t h e f a r m i n g was d o n e i n

a w o r k m a n l i k e m a n n e r , t h a t t h e l o w e r y i e l d was d u e to s e v e r e
w i n t e r k i l l and a d r y summer i n 1 9 7 9 , t h a t n e i g h b o r i n g f a r m s had

s i m i l a r l o w y i e l d s , and t h a t t h e Kaufmans s u s t a i n e d n o damage as
a r e s u l t of Weyler's performance.                      T h e s e f i n d i n g s are s u p p o r t e d
by the evidence.               Ray C h o r i k i , a n a g r i c u l t u r a l c o n s u l t a n t ,

m e t i c u l o u s l y e x a m i n e d t h e f i e l d s and f o u n d n o e v i d e n c e of s h a l l o w
s e e d i n g or u n e v e n l y set d r i l l s .       H i s d e t a i l e d testimony indicated

numerous c a u s e s f o r t h e poor s p o t s , p r i m a r i l y t h e s e v e r e w i n t e r

k i l l and d r y summer o f t h a t y e a r .              Neighboring farmers t e s t i f i e d
t h e y had s i m i l a r l o w y i e l d s t h a t y e a r .
            F i n a l l y , t h e Kaufmans c o n t e s t t h e award o f d a m a g e s f o r t h e

s p o t d i s c i n g and t h e r e p a i r o f t h e t r a c t o r .        W i t h r e g a r d to t h e
s p o t d i s c i n g , t h e r e w a s a c o n f l i c t i n t h e t e s t i m o n y of b o t h
parties.         The Kaufmans m a i n t a i n e d t h e s p o t d i s c i n g was i n c l u d e d
i n the seeding contract.                   W e y l e r t e s t i f i e d t h a t he had g i v e n t h e
Kaufmans h i s r a t e s h e e t s h o w i n g $ 5 1 . 2 7 p e r h o u r f o r d i s c i n g .              He

b i d t h e s e e d i n g a t $ 4 . 5 0 p e r acre b u t s e t t l e d f o r $ 4 . 0 0 p e r acre.

H e u n d e r s t o o d t h e d i s c i n g would be u n d e r t h e same t e r m s as t h e
previous d i s c i n g jobs a t the rate s p e c i f i e d .                The D i s t r i c t C o u r t
r e s o l v e d t h i s c o n f l i c t i n W e y l e r l s f a v o r , and t h i s C o u r t w i l l n o t
s u b s t i t u t e i t s judgment f o r t h a t of t h e t r i a l c o u r t .
           However, w e f i n d t h a t t h e award o f $920 f o r t h e m a i n t e n a n c e
a n d t o w i n g o f W e y l e r l s t r a c t o r is n o t s u p p o r t e d b y t h e e v i d e n c e .
W e y l e r t e s t i f i e d t h a t he was aware of t h e p r o b l e m w i t h t h e r i n g

a n d p i n i o n o f h i s t r a c t o r a t t h e t i m e he e n t e r e d i n t o t h e s e e d i n g
c o n t r a c t w i t h t h e Kaufmans.         P r i o r t o t h a t t i m e he had r e c e i v e d
payment f o r t h e f i r s t d i s c i n g j o b s .        Damages a r e n o t r e c o v e r a b l e

u n l e s s t h e y are proved t o have been p r o x i m a t e l y caused or l i k e l y
t o r e s u l t from t h e b r e a c h o f c o n t r a c t .      S e c t i o n 27-1-311,       MCA.

The e v i d e n c e d o e s n o t e s t a b l i s h t h a t t h e t r a c t o r breakdown was

p r o x i m a t e l y c a u s e d b y t h e f a i l u r e o f t h e Kaufmans to p a y t h e
b a l a n c e when d u e .
           No e v i d e n c e was p r e s e n t e d b y t h e Kaufmans on t h e i r coun-
t e r c l a i m f o r damages r e s u l t i n g from t h e f i l i n g o f t h e l i e n ,
t h e r e f o r e t h e District Court p r o p e r l y denied t h a t r e l i e f .
           Remanded w i t h d i r e c t i o n s t o r e d u c e t h e j u d g m e n t by $ 9 2 0 ,

a n d as so m o d i f i e d t h e j u d g m e n t is a f f i r m e d    .

                                                                                                       -.
                                                Chief ~ u s t i c e



W e concur:                                L